               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


HEINIE Z.,1                             6:19-cv-00272-BR

          Plaintiff,                    OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

          Defendant.

KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
JOSEPH JOHN LANGKAMER
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2212

               Attorneys for Defendant


BROWN, Senior Judge.

        Plaintiff Heinie Z. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.

        For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

        Plaintiff filed an application for DIB on August 25, 2015,

alleging a disability onset date of July 11, 2014.       Tr. 170-71.1

The application was denied initially and on reconsideration.         An

Administrative Law Judge (ALJ) held a hearing on November 15,

2017.       Tr. 42-73.   Plaintiff was represented at the hearing.

Plaintiff and a vocational expert (VE) testified.


        1
       Citations to the official transcript of record filed by
the Commissioner on August 21, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
     The ALJ issued a decision on January 23, 2018, in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 20-31.    Pursuant to 20 C.F.R. § 404.984(d) that

decision became the final decision of the Commissioner on

December 27, 2018, when the Appeals Council denied Plaintiff's

request for review.    Tr. 1-6.   See Sims v. Apfel, 530 U.S. 103,

106-07 (2000).



                              BACKGROUND

     Plaintiff was born on January 10, 1965, and was 52 years old

at the time of the hearing.     Tr. 170.   Plaintiff has a GED.

Tr. 197.   Plaintiff has past relevant work experience as a

cabinetmaker and carpenter.     Tr. 65-66.

     Plaintiff alleges disability due to depression, anxiety,

insomnia, and a thyroid condition.     Tr. 76.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.     After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.     See Tr. 19-20, 26-29.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).    To meet this burden a claimant must demonstrate his


3 - OPINION AND ORDER
inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."    42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.   Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).   The court must weigh all of the evidence whether it


4 - OPINION AND ORDER
supports or detracts from the Commissioner's decision.       Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.   Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.       20 C.F.R. §§ 404.1509,

5 - OPINION AND ORDER
404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.       20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.        “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.     20 C.F.R. § 404.1520(a)(4)(iv).


6 - OPINION AND ORDER
See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).      See also

Keyser, 648 F.3d at 724-25.   Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.    Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since his July 11, 2014, alleged

onset date.   Tr. 23.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, affective disorder,

anxiety disorder, and organic mental disorder.    Tr. 23.    The ALJ

found Plaintiff’s impairments of hypertension, thyroid disorder,

and alcohol abuse are nonsevere.    Tr. 23.

     At Step Three the ALJ concluded Plaintiff's medically


7 - OPINION AND ORDER
determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.   Tr. 22.   The ALJ found

Plaintiff has the RFC to perform light work with the following

limitations:   Plaintiff can frequently lift and/or carry 10

pounds; can occasionally lift and/or carry 20 pounds; can

occasionally stoop and climb ramps, stairs, ladders, ropes, and

scaffolds; can perform “simple routine tasks”; and can have

occasional contact with coworkers but no contact with the general

public.   Tr. 24.

     At Step Four the ALJ found Plaintiff cannot perform his past

relevant work.   Tr. 29.

     At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.     Accordingly, the ALJ

concluded Plaintiff is not disabled.     Tr. 30.



                            DISCUSSION

     Plaintiff contends the ALJ erred when he (1) declined to

admit a medical-source statement by treating mental-health

providers Joseph Forest, QMHP, and Marianne Straumfjord, M.D.,

and (2) found at Step Five that Plaintiff can perform other work

that exists in the national economy.

I.   The ALJ did not err when he declined to admit the medical-
     source statement by QMHP Forest and Dr. Straumfjord.



8 - OPINION AND ORDER
     Plaintiff asserts the ALJ erred when he declined to admit a

medical-source statement by treating mental-health providers

QMHP Forest and Dr. Straumfjord.

     20 C.F.R. § 404.935(a) requires claimants to “make every

effort to ensure that the administrative law judge receives all

of the evidence and must inform us about or submit any written

evidence . . . no later than 5 business days before the date of

the scheduled hearing.”    If a claimant submits written evidence

later than five business days before the date of his hearing,

“the administrative law judge may decline to consider or obtain

the evidence, unless” the claimant establishes one of the

following:

             (1) [The Social Security Administration’s] action
             misled you;

             (2) You had a physical, mental, educational, or
             linguistic limitation(s) that prevented you from
             informing us about or submitting the evidence
             earlier; or

             (3) Some other unusual, unexpected, or unavoidable
             circumstance beyond your control prevented you
             from informing us about or submitting the evidence
             earlier. Examples include, but are not limited
             to:

                  (I) You were seriously ill, and your illness
                  prevented you from contacting us in person,
                  in writing, or through a friend, relative, or
                  other person;

                  (ii) There was a death or serious illness in
                  your immediate family;

                  (iii) Important records were destroyed or
                  damaged by fire or other accidental cause; or

9 - OPINION AND ORDER
                (iv) You actively and diligently sought
                evidence from a source and the evidence was
                not received or was received less than 5
                business days prior to the hearing.

20 C.F.R. § 404.935(b)(1)-(3).

     The record reflects Plaintiff submitted to the Commissioner

a medical-source statement dated November 14, 2017, from treating

mental-health providers QMHP Forest and Dr. Straumfjord one day

before the November 15, 2017, hearing.   At the hearing

Plaintiff’s counsel conceded he did not submit nor inform the

Commissioner about the medical-source statement at least five

business days before the hearing, and, in fact, he could not have

done so because QMHP Forest and Dr. Straumfjord did not complete

the medical-source statement until the day before the hearing.

The ALJ permitted Plaintiff to show cause why the ALJ should,

nevertheless, consider the medical-source statement.   Plaintiff’s

counsel explained he had “difficulty contacting [Plaintiff] and

[he] wanted to make sure that that was still the treating

provider.”   Tr. 46.

     The ALJ declined to consider the medical-source statement on

the ground that Plaintiff failed to satisfy the requirements of

20 C.F.R. § 404.935(b)(1)-(3).   The ALJ also pointed out that the

record reflects QMHP Forest and Dr. Straumfjord had been

Plaintiff’s mental-health providers since November 2015, and, in

addition, Dr. Straumfjord indicated in her treatment notes on


10 - OPINION AND ORDER
September 20, 2017, that Plaintiff “may have his lawyer contact

[her office] about his disability hearing.”   Tr. 12, 667.   At the

hearing Plaintiff’s counsel did not indicate he had difficulty

contacting Dr. Straumfjord’s office nor did he indicate when he

attempted to do so.   Counsel’s “difficulty” contacting Plaintiff

to ask about a treating physician is not the kind of “unusual,

unexpected, or unavoidable circumstance beyond [Plaintiff’s]

control” that satisfies 20 C.F.R. § 404.935(b)(1)-(3).

      On this record the Court concludes the ALJ did not err when

he declined to admit a medical-source statement from treating

mental-health providers QMHP Forest and Dr. Straumfjord.

II.   The ALJ did not err at Step Five when he found Plaintiff can
      perform other work that exists in the national economy.

      Plaintiff asserts the ALJ erred at Step Five when he found

Plaintiff can perform other work that exists in the national

economy.

      As noted, at Step Five the Commissioner must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).   See also

Keyser, 648 F.3d at 724-25.    The Commissioner bears the burden at

Step Five to show a significant number of jobs exist in the

national economy that the claimant can perform.    Lockwood, 616

F.3d at 1071.   The Commissioner may satisfy this burden through

the testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

11 - OPINION AND ORDER
subpart P, appendix 2.    If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. § 404.1520(g)(1).

     At Step Five the ALJ found Plaintiff can perform work as a

production assembler, electrical-accessories assembler, and

routing clerk.     Each of those jobs is a light job with an SVP

level of 2.2   The Dictionary of Occupational Titles (DOT)

provides a job with an SVP of 2 requires “[a]nything beyond short

demonstration up to and including 1 month.”    DOT App. C, 1991 WL

688702.

     Plaintiff points out that the ALJ gave “great weight” to the

opinion of reviewing psychologist Irmard Friedburg, Ph.D., who

opined Plaintiff is capable of understanding and remembering one-

and two-step instructions.    Plaintiff notes the Ninth Circuit has

found “an apparent conflict between [an] RFC, which limits [a

plaintiff] to performing one- and two-step tasks, and the demands

of Level Two reasoning.”     Rounds v. Comm’r, 807 F.3d 996, 1003

(9th Cir. 2015).    At the hearing Plaintiff’s counsel asked the VE

whether an individual “limited to one to two-step tasks

consistent with reasoning level one” could perform the jobs of

production assembler, electrical-accessories assembler, or

routing clerk.     The VE testified such an individual could not


     2
       “Specific Vocational Preparation is defined as the amount
of lapsed time required by a typical worker to learn the
techniques, acquire the information, and develop the facility
needed for average performance in a specific job-worker setting.”
Dictionary of Occupational Titles, App. C, 1991 WL 688702.

12 - OPINION AND ORDER
perform those jobs.    Plaintiff, therefore, asserts on the basis

of the Ninth Circuit’s opinion in Rounds, Dr. Friedburg’s

opinion, and the VE’s testimony that the ALJ erred when he found

Plaintiff could perform the jobs of production assembler,

electrical-accessories assembler, and routing clerk.

     The ALJ, however, did not find Plaintiff could perform only

one- or two-step tasks and, in fact, found Plaintiff is able to

perform “simple routine tasks”.    Tr. 24.   The Ninth Circuit has

found a conflict does not exist when an ALJ limits a claimant to

simple, routine tasks and such a claimant can perform jobs with

an SVP level of two.     See, e.g., Molina v. Berryhill, 734

F. App’x 492, 495 (9th Cir. 2018)(“While we have found RFC’s

[sic] limiting claimants to ‘one-and two-step tasks’ conflict

with the requirements of Level 2 reasoning, which entails the

ability to ‘[a]pply commonsense understanding to carry out

detailed but uninvolved written or oral instructions,’ we have

distinguished these cases from those in which the ALJ ‘merely

restrict[ed]’ the claimants to ‘simple’ tasks, as the ALJ did

here.”).   Thus, there is not any apparent conflict between the

ALJ’s assessment of Plaintiff’s mental RFC and his evaluation of

Plaintiff’s ability to perform other work at Step Five.

     In addition, even if the ALJ erred when he found Plaintiff

can perform work as a production assembler, electrical-

accessories assembler, and routing clerk, the error was


13 - OPINION AND ORDER
“inconsequential to the ultimate nondisability determination”

and, therefore, harmless (see Molina v. Astrue, 674 F.3d 1104,

1121 (9th Cir. 2012)) in light of the VE’s testimony that a

claimant with Plaintiff’s limitations who was further limited to

jobs that involved only one- and two-step tasks could also

perform work as a sorter of agricultural produce, a street

cleaner, and a hand bander.    Tr. 69.

     Accordingly, the Court concludes the ALJ did not err at Step

Five when he found Plaintiff can perform other work in the

national economy.



                              CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter pursuant to sentence four

of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 6th day of February, 2020.



                                         /s/ Anna J. Brown


                                ANNA J. BROWN
                                United States Senior District Judge




14 - OPINION AND ORDER
